Citation Nr: 9926687	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-19 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
benefits in the amount of $14,212.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In correspondence dated December 14, 1996, the VA 
notified the veteran of the amount of the overpayment; he was 
informed that his request for waiver of recovery of the 
overpayment could be made at any time within 180 days.

2.  The request for waiver of recovery of the overpayment was 
received from the veteran on September 15, 1998.  


CONCLUSION OF LAW

A timely filed claim for waiver of recovery of the 
overpayment of improved pension benefits was not received 
from the veteran.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  All relevant facts have been 
properly developed and there is no further duty to assist the 
veteran.

The veteran had been in receipt of nonservice-connected 
pension benefits since April 1992.  In informing him of the 
award, the RO advised the veteran that any changes in his 
income were to be reported to VA.  This same admonition was 
repeated in later letters to the veteran.

In a letter dated September 20, 1996, the VA advised the 
veteran that his pension award would be reduced, effective 
June 1, 1993, because he had been receiving Medicaid payments 
for his wife's nursing home expenses since May 27, 1993, 
which he had claimed as medical expenses during that time.  
These claimed but reimbursed medical expenses had been 
improperly allowed in reducing the veteran's annual income 
for pension purposes.  In a letter dated November 25, 1996, 
the VA advised the veteran that the pension award was 
terminated, effective June 1, 1993, because countable income 
had exceeded the limit for eligibility for VA pension 
benefits.  

In an October 1998 determination by the Committee on waivers 
and Compromises, it was noted that the VA Debt Management 
Center, in correspondence dated December 14, 1996, advised 
the veteran of the amount of the resultant overpayment of VA 
pension benefits and his right to request waiver of the 
overpayment within 180 days from the date of the letter as 
provided under 38 C.F.R. § 1.963(b)(2).  The decision of the 
Committee was based on the presumption that notification was 
mailed to the veteran on the date specified by the Debt 
Management Center and in the regular course of business.  No 
evidence had been submitted to indicate that those procedures 
were not followed or to otherwise rebut the presumption of 
regularity.

The first correspondence requesting waiver of recovery of the 
overpayment was dated September 8, 1998, and was received on 
September 14, 1998.  Although the 180 day period may be 
extended under 38 C.F.R. § 1.963(b)(2) where there was a 
delay in receipt of the notification of indebtedness, the 
veteran does not contend and the evidence does not suggest 
that there was such a delay.  The veteran indicated in his 
December 1998 Form 9 that he did not previously file for a 
waiver because he was not aware of his appellate rights at 
the time of notification of the debt.  However, because the 
evidence shows that the veteran was properly notified by 
correspondence in December 1996 but did not initiate a 
request for waiver until over 20 months later, it must be 
concluded that his claim was not timely filed.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).


ORDER

A timely claim for waiver of recovery of an overpayment of 
improved pension benefits was not received and the appeal is 
denied.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

